Case 9:20-cr-00039-DWM Document 38 Filed 04/18/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION 1 wG27 P&I

UNITED STATES OF AMERICA,  «RISSOULA, MT

Plaintiff,
vs. CR 20-39-M-DWM
JOSEPH VERNON HOLMSTROM, WARRANT FOR ARREST
Defendant.

 

TO: UNITED STATES MARSHAL AND ANY AUTHORIZED UNITED STATES OFFICER

 

YOU ARE HEREBY COMMANDED to arrest JOSEPH VERNON HOLMSTROM and
take the arrested person without unnecessary delay before the nearest federal magistrate judge to
answer the Indictment charging him with Transportation of Stolen Firearms or Ammunition in
violation of Title 18 United States Code, Sections 922(i) and 2; Possession and Transportation of
Firearm or Ammunition by Person Under Indictment in violation of Title 18 United States Code,
Sections 922(n) and 2; and, Possession with Intent to Distribute Controlled Substances in
violation of Title 21 United States Code, Sections 841(a)(1) and 2.

Assigned to: AUSA Jennifer Clark
/ A A
Auithle. Stuphtre

Nicole Stephens, Deputy Clerk
AS ORDERED BY U.S. MAGISTRATE JUDGE KATHLEEN L. DESOTO
Missoula, Montana

 

 

Date of Issue: 26th day of August, 2020

 

RETURN

 

DATE RECEIVED: 274aG 2/( LOCATION: 4YWssecet A, ATF

EXECUTED BY ARREST OF THE ABOVE-NAMED DEFENDANT

 

DATE.OF ARREST: Ain BD» WHEAP /ahfR Of Rod Ostermiller
LOCATION: Lear 26, Tire. UNITED STATES MARSHAL

| BY: 2a Deputy U.S. Marshal

 

 

 

 

 
